266 Md. 550 (1972)
295 A.2d 212
LIGHTMAN
v.
STATE OF MARYLAND
[No. 233, September Term, 1972.]
Court of Appeals of Maryland.
Decided October 17, 1972.
*551 The cause was submitted to McWILLIAMS, SINGLEY, SMITH, DIGGES and LEVINE, JJ.
Petition filed by Francis D. Murnaghan, Jr., and Douglas D. Connah, Jr., for appellant.
PER CURIAM:
This Court, having granted a writ of certiorari and in accordance with Maryland Rule 811 b having determined that no error of law appears in the decision, adopts the opinion of Chief Judge Murphy for the Court of Special Appeals in Lightman v. State, 15 Md. App. 713 and affirms the judgment of the Court of Special Appeals.
Judgment affirmed, with costs.